Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 20, 22 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2018/0331036, “Zhang”).

interposer used in a circuit module including a circuit board including a main surface, a first external element, and a second external element (Fig. 1, [0033]; device 110 is an interposer and device 106 is a circuit board including a main surface, the device 110 includes first and second external elements 108 and 109), 
the interposer comprising: an element body including a first surface (Fig. 1, [0033]; device 110 comprises an element body including a top surface which is a first surface); 
a first interposer terminal and a third interposer terminal provided on the first surface and connected to the first external element (Fig. 1, [0032], [0033]; device 110 includes solder bumps 119 which is a plurality of first and third interposer terminals provided on the first surface and connected to the device 108); 
a second interposer terminal and a fourth interposer terminal provided on the first surface and connected to the second external element (Fig. 1, [0032], [0033]; device 110 includes solder bumps 119 which is a plurality of second and fourth interposer terminals provided on the first surface and connected to the device 109); 
both of a first wiring and a second wiring, the first wiring being provided in the element body and/or on a surface of the element body, and electrically connecting the first interposer terminal and the circuit board with each other, and the second wiring being provided in the element body and/or on the surface of the element body, and electrically connecting the second interposer terminal and the circuit board with each other (Fig. 1, [0026], [0033], [0040], [0042], [0046] and [0057]-[0060]; device 110 includes two signal transmission line 132, each of which represents a group of lines including data transmit “TX” signal transmission lines 138, data receive “RX” signal transmission lines 148, and ground isolation planes 160, 162, 164, 166; a first ground isolation plane 160 from the first signal transmission lines 132 is generated by chip 108, and a second ground isolation plane 160 from the second signal transmission lines 132  is generated by chip 109, both first and second ground isolation Examiner’s note: Fig. 1 only illustrates one signal transmission line 132 provided in the element body of the device 110, however, paragraph [0046] describes a second signal line 132 which is generated by chip 109 which is not shown in Fig. 1); 
a bypass wiring provided in the element body and/or on a surface of the element body, and electrically connecting the third interposer terminal and the fourth interposer terminal with each other (Fig. 1, [0033], [0046]; device 110 includes signal transmission lines 133, which represents a group of lines including data transmit “TX” signal transmission lines 138, data receive “RX” signal transmission lines 148, and ground isolation planes 160, 162, 164, 166; a first data transmit “TX” signal transmission line 138 from the signal transmission lines 133 is a bypass wiring provided in the element body and on a surface of the element body and electrically connecting the third interposer terminal and the fourth interposer terminal with each other); 
wherein the third interposer terminal and the fourth interposer terminal do not electrically connect to the circuit board by wiring located in the element body (Fig. 1, [0033], [0046]; the third interposer terminal and the fourth interposer terminal do not electrically connect to the circuit board 106 by wiring located in the element body); 
the third interposer terminal is electrically connected to a signal line of the first external element and is not electrically connected to a ground terminal of the first external element; and the third interposer terminal is not connected to a ground terminal of the interposer (Fig. 1, [0033], [0046]; the third interposer terminal, which is electrically connected to the bypass wiring which is the first data transmit “TX” signal transmission line 138 from the signal transmission lines 133, is not electrically connected to a ground terminal of either the external element 108 or the device 110).

circuit module comprising: a circuit board including a main surface (Fig. 1, [0033]; device 106 is a circuit board including a main surface); 
and an interposer mounted on the main surface of the circuit board (Fig. 1, [0033]; device 110 is an interposer mounted on the main surface of the circuit board 106); 
wherein the interposer includes: an element body including a first surface (Fig. 1, [0033]; device 110 includes an element body including a top surface which is a first surface); 
a first interposer terminal and a third interposer terminal provided on the first surface of the element body and connected to a first external element (Fig. 1, [0032], [0033]; device 110 includes solder bumps 119 which is a plurality of first and third interposer terminals provided on the first surface and connected to the device 108); 
a second interposer terminal and a fourth interposer terminal provided on the first surface of the element body and connected to a second external element (Fig. 1, [0032], [0033]; device 110 includes solder bumps 119 which is a plurality of second and fourth interposer terminals provided on the first surface and connected to the device 109); 
both of a first wiring and a second wiring, the first wiring being provided in the element body and/or on a surface of the element body, and electrically connecting the first interposer terminal and the circuit board with each other, and the second wiring being provided in the element body and/or on the surface of the element body, and electrically connecting the second interposer terminal and the circuit board with each other (Fig. 1, [0026], [0033], [0040], [0042], [0046] and [0057]-[0060]; device 110 includes two signal transmission line 132, each of which represents a group of lines including data transmit “TX” signal transmission lines 138, data receive “RX” signal transmission lines 148, and ground isolation planes 160, 162, 164, 166; a first data transmit “TX” signal transmission line 138 from the first signal transmission lines 132 is generated by chip 108, and a second a first data transmit “TX” signal transmission line 138 from the second signal transmission lines 132  is generated by chip 109, Examiner’s note: Fig. 1 only illustrates one signal transmission line 132 provided in the element body of the device 110, however, paragraph [0046] describes a second signal line 132 which is generated by chip 109 which is not shown in Fig. 1); 
and a bypass wiring provided in the element body and/or on a surface of the element body, and electrically connecting the third interposer terminal and the fourth interposer terminal with each other (Fig. 1, [0033], [0046]; device 110 includes signal transmission lines 133, which represents a group of lines including data transmit “TX” signal transmission lines 138, data receive “RX” signal transmission lines 148, and ground isolation planes 160, 162, 164, 166; a first data transmit “TX” signal transmission line 138 from the signal transmission lines 133 is a bypass wiring provided in the element body and on a surface of the element body and electrically connecting the third interposer terminal and the fourth interposer terminal with each other); 
the third interposer terminal and the fourth interposer terminal do not electrically connect to the circuit board by wiring located in the element body (Fig. 1, [0033], [0046]; the third interposer terminal and the fourth interposer terminal do not electrically connect to the circuit board 106 by wiring located in the element body); 
the third interposer terminal is electrically connected to a signal line of the first external element and is not electrically connected to a ground terminal of the first external element; and the third interposer terminal is not connected to a ground terminal of the interposer (Fig. 1, [0033], [0046]; the third interposer terminal, which is electrically connected to the bypass wiring which is the first data transmit “TX” signal transmission line 138 from the signal transmission lines 133, is not electrically connected to a ground terminal of either the external element 108 or the device 110).

the first external element includes a first ground conductor; the circuit board includes a second ground conductor; and the first wiring electrically connects the first ground conductor and the second ground conductor with each other (Fig. 1, [0026], [0033], [0040], [0042], [0046] and [0057]-[0060]; the device 108 which is the first external element 108, and the device 106 which is the circuit board, are electrically connected by the first ground isolation plane 160 from the first signal transmission lines 132).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1, 10, 17, 21, 31, 38 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of MacDougall (US 2012/0052699, “MacDougal”).

Regarding claim 1, Zhang discloses a circuit module comprising: a circuit board including a main surface (Fig. 1, [0033]; device 106 is a circuit board including a main surface); 
an interposer mounted on the main surface of the circuit board (Fig. 1, [0033]; device 110 is an interposer mounted on the main surface of the circuit board 106); 
wherein the interposer includes: 
an element body including a first surface (Fig. 1, [0033]; device 110 includes an element body including a top surface which is a first surface); 
a first interposer terminal and a third interposer terminal provided on the surface of the element body and connected to a first external element (Fig. 1, [0032], [0033]; device 110 includes solder bumps 119 which is a plurality of first and third interposer terminals provided on the first surface and connected to the device 108 which is a first external element); 
a second interposer terminal and a fourth interposer terminal provided on the first surface of the element body and connected to a second external element (Fig. 1, [0032], [0033]; device 110 includes solder bumps 119 which is a plurality of second and fourth interposer terminals provided on the first surface and connected to the device 109 which is a second external element); 
both of a first wiring and a second wiring, the first wiring being provided in the element body and/or on a surface of the element body, and electrically connecting the first interposer terminal and the circuit board with each other, and the second wiring being provided in the element body and/or on the surface of the element body, and electrically connecting the second interposer terminal and the circuit board with each other (Fig. 1, [0026], [0033], [0040], [0042], [0046] and [0057]-[0060]; device 110 includes two signal transmission line 132, each of which represents a group of lines including data transmit “TX” signal transmission lines 138, data receive “RX” signal transmission lines 148, and ground isolation planes 160, 162, 164, 166; a first ground isolation plane 160 from the first signal transmission lines 132 is generated by chip 108, and a second ground isolation plane 160 from the second signal transmission lines 132  is generated by chip 109, both first and second ground isolation planes 160 are provided in the element body of the device 110, and electrically connect the respective chip 108/109 with the device 106.  Examiner’s note: Fig. 1 only illustrates one signal transmission line 132 provided in the element body of the device 110, however, paragraph [0046] describes a second signal line 132 which is generated by chip 109 which is not shown in Fig. 1); 
and a bypass wiring provided in the element body and/or on a surface of the element body, and electrically connecting the third interposer terminal and the fourth interposer terminal with each other (Fig. 1, [0033], [0046]; device 110 includes signal transmission lines 133, which represents a group of lines including data transmit “TX” signal transmission lines 138, data receive “RX” signal transmission lines 148, and ground isolation planes 160, 162, 164, 166; a first data transmit “TX” signal transmission line 138 from the signal transmission lines 133 is a bypass wiring provided in the element body and on a surface of the element body and electrically connecting the third interposer terminal and the fourth interposer terminal with each other); 
the third interposer terminal and the fourth interposer terminal do not electrically connect to the circuit board by wiring located in the element body (Fig. 1, [0033], [0046]; the third interposer terminal and the fourth interposer terminal do not electrically connect to the circuit board 106 by wiring located in the element body);
the third interposer terminal is electrically connected to a signal line of the first external element and is not electrically connected to a ground terminal of the first external element; and the third interposer terminal is not connected to a ground terminal of the interposer (Fig. 1, [0033], [0046]; the third interposer terminal, which is electrically connected to the bypass wiring which is the first data transmit “TX” signal transmission line 138 from the signal transmission lines 133, is not electrically connected to a ground terminal of either the external element 108 or the device 110).
Zhang does not disclose a first flat cable; the first flat cable includes a first cable terminal being electrically connected to the first interposer terminal and the third interposer terminal; the first flat cable defines the first external element.
MacDougall discloses a first flat cable (Figs. 1, 2, 13, [0002], [0057]; ribbon cable 632 is a flat cable); 
the first flat cable includes a first cable terminal being electrically connected to the first interposer terminal and the third interposer terminal (Figs. 1, 2, 13, [0002], [0057]; ribbon cable 632 is electrically connected to terminals of the interposer assembly 622); 
the first flat cable defines the first external element (Figs. 1, 2, 13, [0002], [0057]; ribbon cable 632 defines an external element.
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s interposer module with MacDougall’s flat cables in order to electrically connect electronic modules with an interposer assembly including a circuit board, as suggested by MacDougall at [0002].

Regarding claim 10, Zhang in view of MacDougall discloses the claimed invention as applied to claim 1, above.
 the circuit module further includes: a second flat cable which includes a second cable terminal, the second flat cable defining the second external element; the first interposer terminal and the third interposer terminal are connected to the first cable terminal by a conductive adhesive agent; and the second interposer terminal and the fourth interposer terminal are connected to the second cable terminal by the conductive adhesive agent.
MacDougall discloses a second flat cable which includes a second cable terminal, the second flat cable defining the second external element (Figs. 1, 2, 13, [0002], [0057]; electrical ribbon cables 632 connects electronic modules which are circuit boards with an interposer assembly including a circuit board); 
the first interposer terminal and the third interposer terminal are connected to the first cable terminal by a conductive adhesive agent; and the second interposer terminal and the fourth interposer terminal are connected to the second cable terminal by the conductive adhesive agent (Figs. 1, 2, 13, [0002], [0057], 0058]; electrical ribbon cables 632 are soldered to the interposer terminal).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s interposer module, as modified by MacDougall, with MacDougall’s flat cables in order to electrically connects electronic modules with an interposer assembly including a circuit board, as suggested by MacDougall at [0002].

Regarding claim 17, Zhang in view of MacDougall discloses the claimed invention as applied to claim 10, above.
Zhang does not disclose a direction along which the first flat cable extends from the first cable terminal to a distal end of the first flat cable is different from a direction along which the second flat cable extends from the second cable terminal to a distal end of the second flat cable
a direction along which the first cable extends from the first cable terminal to a distal end of the first cable is different from a direction along which the second cable extends from the second cable terminal to a distal end of the second cable (Figs. 1, 2, 13, [0002], [0030], [0057]; a plurality of cable groups 32 or ribbon cables 632 are flat cables which may be arranged in any pattern or arrangement wherein the central longitudinal axes of the flat cables do not extend parallel to each other, therefore they protrude in different directions).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s interposer module, as modified by MacDougall, with MacDougall’s flat cables in order to electrically connects electronic modules with an interposer assembly including a circuit board, as suggested by MacDougall at [0002].

Regarding claim 21, Zhang in view of MacDougall discloses the claimed invention as applied to claim 1, above.
Zhang does not disclose the circuit module further includes a second circuit board and a second flat cable defining the second external element.
MacDougall discloses the circuit module further includes a second circuit board and a second flat cable defining the second external element (Figs. 1, 2, 13, [0002], [0057]; a plurality of electrical ribbon cable 632 electrically connects electronic modules which are circuit boards with an interposer assembly including a circuit board).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s interposer module, as modified by MacDougall, with MacDougall’s flat cables in order to electrically connects electronic modules with an interposer assembly including a circuit board, as suggested by MacDougall at [0002].


Zhang does not disclose the circuit module further includes: a first flat cable which includes a first cable terminal, the first flat cable defining the first external element; and a second flat cable which includes a second cable terminal, the second flat cable defining the second external element; the first interposer terminal and the third interposer terminal are connected to the first cable terminal by a conductive adhesive agent; and the second interposer terminal and the fourth interposer terminal are connected to the second cable terminal by the conductive adhesive agent.
MacDougall discloses the circuit module further includes: a first flat cable which includes a first cable terminal, the first flat cable defining the first external element; a second flat cable which includes a second cable terminal, the second flat cable defining the second external element (Figs. 1, 2, 13, [0002], [0057]; electrical ribbon cables 632 connects electronic modules which are circuit boards with an interposer assembly including a circuit board); 
the first interposer terminal and the third interposer terminal are connected to the first cable terminal by a conductive adhesive agent; and the second interposer terminal and the fourth interposer terminal are connected to the second cable terminal by the conductive adhesive agent (Figs. 1, 2, 13, [0002], [0057], 0058]; electrical ribbon cables 632 are soldered to the interposer terminal).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s interposer module with MacDougall’s flat cables in order to electrically connect electronic modules with an interposer assembly including a circuit board, as suggested by MacDougall at [0002].

Regarding claim 38, Zhang in view of MacDougall discloses the claimed invention as applied to claim 31, above.
 a direction along which the first flat cable extends from the first cable terminal to a distal end of the first flat cable is different from a direction along which the second flat cable extends from the second cable terminal to a distal end of the second flat cable
MacDougall discloses a direction along which the first cable extends from the first cable terminal to a distal end of the first cable is different from a direction along which the second cable extends from the second cable terminal to a distal end of the second cable (Figs. 1, 2, 13, [0002], [0030], [0057]; a plurality of cable groups 32 or ribbon cables 632 are flat cables which may be arranged in any pattern or arrangement wherein the central longitudinal axes of the flat cables do not extend parallel to each other, therefore they protrude in different directions).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s interposer module, as modified by MacDougall, with MacDougall’s flat cables in order to electrically connects electronic modules with an interposer assembly including a circuit board, as suggested by MacDougall at [0002].

Regarding claim 42, Zhang in view of MacDougall discloses the claimed invention as applied to claim 1, above.
Zhang does not disclose a second flat cable defining the second external element; wherein the first flat cable and the second flat cable protrude in different directions from the interposer.
MacDougall discloses: a second flat cable defining the second external element; wherein the first flat cable and the second flat cable protrude in different directions from the interposer (Figs. 1, 2, 13, [0002], [0030], [0057]; a plurality of cable groups 32 or ribbon cables 632 are flat cables which may be arranged in any pattern or arrangement wherein the central longitudinal axes of the flat cables do not extend parallel to each other, therefore they protrude in different directions).


Regarding claim 43, Zhang in view of MacDougall discloses the claimed invention as applied to claim 1, above.
Zhang does not disclose a second flat cable defining the second external element; a second circuit board; and a third circuit board; wherein the first flat cable is connected to the second circuit board, and the second flat cable is connected to the third circuit board which is different from the second circuit board.
MacDougall discloses a second flat cable defining the second external element; a second circuit board; and a third circuit board; wherein the first flat cable is connected to the second circuit board, and the second flat cable is connected to the third circuit board which is different from the second circuit board (Figs. 1, 2, 13, [0002], [0021]-[0022], [0030], [0057]; the flat cables may be electrically connected to a plurality of any other components, and the components may be printed circuit boards).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s interposer module, as modified by MacDougall, with MacDougall’s flat cables in order to electrically connect electronic modules with an interposer assembly including a circuit board, as suggested by MacDougall at [0002].


s 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of MacDougall as applied to claim 1, above, in view of Ho et al. (US 2017/0047308, “Ho”).

Regarding claim 3, Zhang in view of MacDougall discloses the claimed invention as applied to claim 1, above.
Zhang discloses the element body includes a mounting surface and a top surface defining the first surface, the mounting surface and the top surface being opposite to each other (Fig. 1, [0033]; device 110 includes an element body includes a mounting surface and a top surface which is a first surface, a mounting surface and the top surface being opposite to each other); 
the mounting surface opposes the main surface of the circuit board, and is located closer to the main surface than to the top surface in a direction in which the mounting surface opposes the main surface (Fig. 1, [0033]; the mounting surface of interposer 110 opposes the main surface of the circuit board 106, and is located closer to the main surface of the circuit board 106 than to the top surface of the interposer 110 in a direction in which the mounting surface opposes the main surface); 
at least a portion of the top surface projects from the mounting surface as viewed in a normal direction of the main surface of the circuit board (Fig. 1, [0033]; at least a portion of the top surface of the interposer 110 projects from the mounting surface of the interposer 110 as viewed in a normal direction of the main surface of the circuit board 106).
Zhang does not disclose the circuit module further includes a first electronic component mounted on the main surface of the circuit board; and the portion of the top surface which projects from the mounting surface overlaps with at least a portion of the first electronic component as viewed in the normal direction of the main surface of the circuit board.
 circuit module further includes a first electronic component mounted on the main surface of the circuit board (Fig. 2h, [0034], [0037], [0048]; semiconductor die is a first electronic component mounted on the insulating layer 134); 
and the portion of the top surface which projects from the mounting surface overlaps with at least a portion of the first electronic component as viewed in the normal direction of the main surface of the circuit board (Fig. 1, 2h, [0034], [0037], [0048]; the portion of the top surface of the interposer 153 which projects from the mounting surface of the interposer 153 overlaps with at least a portion of the semiconductor die 104 or the first electronic component as viewed in the normal direction of the main surface of the insulating layer 134).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module, as modified by MacDougall, with Ho’s interposer with stacked ceramic layers in order to achieve greater integration of smaller semiconductor devices, as suggested by Ho at [0008].

Regarding claim 9, Zhang in view of MacDougall discloses the claimed invention as applied to claim 1, above.
Zhang in view of MacDougall does not disclose the element body includes a plurality of ceramic layers that are stacked.
Ho discloses an interposer wherein the element body includes a plurality of ceramic layers that are stacked (Figs. 2a-c, [0008], [0035]; interposer 120 includes a plurality of stacked ceramic layers).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module, as modified by MacDougall, with Ho’s interposer with stacked ceramic layers in order to achieve greater integration of smaller semiconductor devices, as suggested by Ho at [0008].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of MacDougall as applied to claim 1, above, in view Choi (US 2013/0001798, “Choi”) and further in view of Jeng et al. (US 2014/017610, “Jeng”).

Regarding claim 4, Zhang in view of MacDougall discloses the claimed invention as applied to claim 1, above.
Zhang discloses the circuit module further includes a first electronic component mounted on the main surface of the circuit board (Fig. 1, [0033]; device 110 includes an electronic component mounted on the main surface of the circuit board 106); 
the element body includes a mounting surface which opposes the main surface of the circuit board (Fig. 1, [0033]; device 110 includes an element body includes a mounting surface which opposes the main surface of the circuit board 106).
Zhang does not disclose a recessed portion is provided on the mounting surface; and the recessed portion overlaps with at least a portion of the first electronic component as viewed in a normal direction of the main surface of the circuit board.
Choi discloses an interposer having a recessed portion is provided on the mounting surface (Fig. 1, [0042], [0043], [0048]-[0052]; the interposer includes the semiconductor package 30 which includes the combination of the semiconductor chips 110 and 140, and includes the recessed region 107).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module, as modified by MacDougall, with Choi’s interposer in order to miniaturize electronic products in a single system-in-package (SIP) chip as suggested by Choi at [0005].
the recessed portion overlaps with at least a portion of the first electronic component as viewed in a normal direction of the main surface of the circuit board (Fig. 1a, [0022], [0023]; a recessed portion of the interposer overlaps with a portion of the packaging substrate 112 as viewed in a normal direction of the main surface of the circuit board).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module, as modified by MacDougall and Choi, with Jeng’s interposer in order to improve the integration density which allows more components to be integrated into a given area, as suggested by Jeng at [0002].

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of MacDougall as applied to claim 1, above, and further in view of Mitsuhashi et al. (US 6,428,202, “Mitsuhashi”).

Regarding claim 5, Zhang in view of MacDougall discloses the claimed invention as applied to claim 1, above.
Zhang discloses the element body includes a mounting surface and a top surface defining the first surface, the mounting surface and the top surface being opposite to each other (Fig. 1, [0033]; device 110 includes an element body includes a mounting surface and a top surface which is a first surface, a mounting surface and the top surface being opposite to each other); 
the mounting surface opposes the main surface of the circuit board, and is located closer to the main surface than to the top surface in a direction in which the mounting surface opposes the main surface (Fig. 1, [0033]; the mounting surface of interposer 110 opposes the main surface of the circuit board 106, and is located closer to the main surface of the circuit board 106 than to the top surface of the interposer 110 in a direction in which the mounting surface opposes the main surface); 
the interposer is mounted on the circuit board with solder (Fig. 1, [0032]; the interposer 110 is mounted on the circuit board 106 with solder 116).
Zhang does not disclose a first heating terminal provided on a surface other than the mounting surface of the element body; and a first heating conductor provided at the element body at a position closer to the mounting surface than to the top surface, and electrically connected with the first heating terminal.
Mitsuhashi discloses a first heating terminal provided on a surface other than the mounting surface of the element body (Fig. 8, col. 3, line 43; terminal 2 is provided on a surface other than the bottom mounting surface of the element body); 
and a first heating conductor provided at the element body at a position closer to the mounting surface than to the top surface, and electrically connected with the first heating terminal (Fig. 8, col. 3, line 48; metal wiring 5 is a heating conductor provided at the element body at a position closer to the mounting or bottom surface than to the top surface, and is electrically connected with the terminal 2).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module, as modified by MacDougall, with Mitsuhashi’s heating terminal and conductor in order to measure and evaluate the increment of a temperature character in an element body, as suggested by Mitsuhashi at col. 1, lines 37-42.

Regarding claim 6, Zhang in view of MacDougall and Mitsuhashi discloses the claimed invention as applied to claim 5, above.
Zhang in view of MacDougall does not disclose the first heating terminal is not used to connect the first external element or the second external element with the interposer.
the first heating terminal is not used to connect the first external element or the second external element with the interposer (Fig. 8, col. 3, line 43; terminal 2 is not used to connect an external element).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module, as modified by MacDougall and Mitsuhashi, with Mitsuhashi’s heating terminal and conductor in order to measure and evaluate the increment of a temperature character in an element body, as suggested by Mitsuhashi at col. 1, lines 37-42.

Regarding claim 7, Zhang in view of MacDougall discloses the claimed invention as applied to claim 1, above.
Zhang discloses the element body incudes a mounting surface and a top surface defining the first surface, the mounting surface and the top surface being opposite to each other (Fig. 1, [0033]; device 110 includes an element body includes a mounting surface and a top surface which is a first surface, a mounting surface and the top surface being opposite to each other); 
the mounting surface opposes the main surface of the circuit board, and is located closer to the main surface than to the top surface in a direction in which the mounting surface opposes the main surface (Fig. 1, [0033]; the mounting surface of interposer 110 opposes the main surface of the circuit board 106, and is located closer to the main surface of the circuit board 106 than to the top surface of the interposer 110 in a direction in which the mounting surface opposes the main surface); 
the first interposer terminal is provided on the top surface, and is connected to the first external element through solder (Fig. 1, [0032]; the first interposer terminal is provided on the top surface of the interposer 110, and is connected to the chip 108 with solder 119).
a second heating terminal provided on a surface other than the mounting surface of the element body; and a second heating conductor provided at the element body at a position closer to the top surface than to the mounting surface, and electrically connected with the second heating terminal.
Mitsuhashi discloses a second heating terminal provided on a surface other than the mounting surface of the element body (Fig. 8, col. 3, line 43; terminal 2 is provided on a surface other than the bottom mounting surface of the element body); 
and a second heating conductor provided at the element body at a position closer to the top surface than to the mounting surface, and electrically connected with the second heating terminal (Fig. 8, col. 3, line 48; metal wiring 5 is a heating conductor provided at the element body at a position closer to the mounting or bottom surface than to the top surface, and is electrically connected with the terminal 2).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module, as modified by MacDougall, with Mitsuhashi’s heating terminal and conductor in order to measure and evaluate the increment of a temperature character in an element body, as suggested by Mitsuhashi at col. 1, lines 37-42.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of MacDougall as applied to claim 1, above, in view of Choi.

Regarding claim 8, Zhang in view of MacDougall discloses the claimed invention as applied to claim 1, above.
 the first external element includes a first ground conductor; the circuit board includes a second ground conductor; and the first wiring electrically connects the first ground conductor and the second ground conductor with each other.
Choi discloses the first external element includes a first ground conductor; the circuit board includes a second ground conductor; and the first wiring electrically connects the first ground conductor and the second ground conductor with each other (Fig. 1, [0052]; the connecting terminals are applied to a ground voltage from the circuit board 10 to the semiconductor device 120).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module, as modified by MacDougall, with Choi’s interposer wiring in order to miniaturize electronic products in a single system-in-package (SIP) chip as suggested by Choi at [0005].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of MacDougall as applied to claim 1, above, and further in view of Lin et al. (US 2015/0259194, “Lin”).
	
Regarding claim 11, Zhang in view of MacDougall discloses the claimed invention as applied to claim 1, above.
Zhang discloses the element body includes a mounting surface, a top surface, and a side surface, the mounting surface and the top surface being opposite to each other, the top surface defining as the first surface, the side surface connecting the mounting surface and the top surface with each other (Fig. 1, [0033]; device 110 includes an element body including a mounting surface, a top surface, and a side surface, the mounting surface and the top surface being opposite to each other, the top surface defining as the first surface, the side surface connecting the mounting surface and the top surface with each other); 
the mounting surface opposes the main surface of the circuit board, and is located closer to the main surface than to the top surface in a direction in which the mounting surface opposes the main surface (Fig. 1, [0033]; the mounting surface of interposer 110 opposes the main surface of the circuit board 106, and is located closer to the main surface of the circuit board 106 than to the top surface of the interposer 110 in a direction in which the mounting surface opposes the main surface).
Zhang does not disclose the interposer further includes a metal shield which covers at least a portion of the side surface.
Lin discloses a metal shield which covers at least a portion of the side surface (Fig. 10, [0104]; a metal cover 350).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module, as modified by MacDougall, with Lin’s metal shield in order to block or absorb electromagnetic interference from an external source, as suggested by Lin at [0104].

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of MacDougall and Lin as applied to claim 11, above, and further in view of Li et al. (US 2014/0048928, “Li”).

Regarding claim 12, Zhang in view of MacDougall and Lin discloses the claimed invention as applied to claim 11, above.
Zhang does not disclose the circuit module further includes a second electronic component mounted on the main surface of the circuit board and disposed adjacent to the interposer; a portion of the metal shield farthest from the main surface of the circuit board in a normal direction of the main surface of the circuit board is defined as a first end portion; a portion of the second electronic component farthest from the main surface of the circuit board in the normal direction of the main surface of the circuit board is defined as a second end portion; and a distance from the main surface of the circuit board to the first end portion is longer than a distance from the main surface of the circuit board to the second end portion.
Li discloses the circuit module further includes a second electronic component mounted on the main surface of the circuit board and disposed adjacent to the interposer (Figs. 1B, 6, [0021]; the interposer 106 is a second electronic component mounted on the main surface of the circuit board and disposed adjacent to the interposer 104); 
a portion of the shield farthest from the main surface of the circuit board in a normal direction of the main surface of the circuit board is defined as a first end portion (Figs. 1B, 6, [0036]; a portion of the lid 601 farthest from the main surface of the circuit board in a normal direction of the main surface of the circuit board is defined as a first end portion); 
a portion of the second electronic component farthest from the main surface of the circuit board in the normal direction of the main surface of the circuit board is defined as a second end portion (Figs. 1B, 6, [0021]; a top portion of the interposer 106 farthest from the main surface of the circuit board in the normal direction of the main surface of the circuit board is defined as a second end portion); 
and a distance from the main surface of the circuit board to the first end portion is longer than a distance from the main surface of the circuit board to the second end portion (Figs. 1B, 6, [0021], [0036]; a distance from the main surface of the circuit board to the first end portion of the lid 601 is longer than a distance from the main surface of the circuit board to the second end portion or the top portion of the interposer 106).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module, as modified by MacDougall 

Regarding claim 13, Zhang in view of MacDougall and Lin discloses the claimed invention as applied to claim 11, above.
Zhang does not disclose the metal shield extends along the side surface to surround the side surface as viewed in the normal direction of the main surface of the circuit board.
Li discloses the metal shield extends along the side surface to surround the side surface as viewed in the normal direction of the main surface of the circuit board (Figs. 1B, 6, [0021], [0036]; the lid extends along the side surface to surround the side surface as viewed in the normal direction of the main surface of the first circuit board).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module, as modified by MacDougall and Lin, with Li’s circuit module in order to provide higher wiring densities for modules with interposers, as suggested by Li at [0002].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of MacDougall as applied to claim 1, above, and further in view of Chen et al. (US 2013/0193587, “Chen”).

Regarding claim 14, Zhang in view of MacDougall discloses the claimed invention as applied to claim 1, above.
Zhang in view of MacDougall does not disclose at least a portion of the element body is made of a magnetic material.
 at least a portion of the element body is made of a magnetic material (Fig. 1, claim 1; the magnetic tunnel junction pad is in the interposer).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module, as modified by MacDougall, with Chen’s interposer with magnetic material in order for the interposer to receive a magnetic signal, as suggested by Chen at Abstract.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of MacDougall as applied to claim 1, above, in view of Lee et al. (US 2016/0218057, “Lee”).

Regarding claim 15, Zhang in view of MacDougall discloses the claimed invention as applied to claim 1, above.
Zhang does not disclose at least one of the first wiring and the second wiring includes two via hole conductors and one wiring conductor; and the two via hole conductors are connected to different portions of the wiring conductor as viewed in a direction perpendicular to the main surface of the circuit board.
Lee discloses at least one of the first wiring and the second wiring includes two via hole conductors and one wiring conductor (Fig. 1, [0003], [0004]; the leftmost conductive via 130” is a first wiring which includes the first via hole conductor at 130” and the vertical portion of the conductive line 140L which is a second via hole conductor and the horizontal portion of the conductive line 140L which is a wiring conductor); 
and the two via hole conductors are connected to different portions of the wiring conductor as viewed in a direction perpendicular to the main surface of the circuit board (Fig. 1, [0003], [0004]; .
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module, as modified by MacDougall, with Lee’s interposer with via hole conductors in order to dissipate heat generated by the die and reduce thermal stress, as suggested by Lee at [0004].

Claims 16 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of MacDougall as applied to respective claims 10 and 31, above, and further in view of Dashtipour et al. (US 2016/0357653, “Dashtipour”).

Regarding claim 16, Zhang in view of MacDougall discloses the claimed invention as applied to claim 10, above.
Zhang in view of MacDougall does not disclose the first flat cable and the second flat cable are signal lines that are provided in a radio communication device.
Dashtipour discloses the first flat cable and the second flat cable are signal lines that are provided in a radio communication device (Fig. 2, [0025], [0039]; interposer 28 and ribbon cables forming the monitoring bus 20 are provided in a radio communication device).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module, as modified by MacDougall, with Dashtipour’s interposer and ribbon cables provided in a radio communication device in order to use a new manner of monitoring the communication bus in a timely fashion such that the monitoring device does not provide erroneous information about the state of the communication bus, as suggested by Dashtipour at Abstract.

Regarding claim 37, Zhang in view of MacDougall discloses the claimed invention as applied to claim 31, above.
Zhang in view of MacDougall does not disclose the first flat cable and the second flat cable are signal lines that are provided in a radio communication device.
Dashtipour discloses the first flat cable and the second flat cable are signal lines that are provided in a radio communication device (Fig. 2, [0025], [0039]; interposer 28 and ribbon cables forming the monitoring bus 20 are provided in a radio communication device).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module, as modified by MacDougall, with Dashtipour’s interposer and ribbon cables provided in a radio communication device in order to use a new manner of monitoring the communication bus in a timely fashion such that the monitoring device does not provide erroneous information about the state of the communication bus, as suggested by Dashtipour at Abstract.

Claims 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 22, above, in view of Ho.

Regarding claim 24, Zhang discloses the claimed invention as applied to claim 22, above.
Zhang discloses the element body includes a mounting surface and a top surface defining the first surface, the mounting surface and the top surface being opposite to each other (Fig. 1, [0033]; device 110 includes an element body includes a mounting surface and a top surface which is a first surface, a mounting surface and the top surface being opposite to each other); 
the mounting surface opposes the main surface of the circuit board, and is located closer to the main surface than to the top surface in a direction in which the mounting surface opposes the main surface (Fig. 1, [0033]; the mounting surface of interposer 110 opposes the main surface of the circuit board 106, and is located closer to the main surface of the circuit board 106 than to the top surface of the interposer 110 in a direction in which the mounting surface opposes the main surface); 
at least a portion of the top surface projects from the mounting surface as viewed in a normal direction of the main surface of the circuit board (Fig. 1, [0033]; at least a portion of the top surface of the interposer 110 projects from the mounting surface of the interposer 110 as viewed in a normal direction of the main surface of the circuit board 106).
Zhang does not disclose the circuit module further includes a first electronic component mounted on the main surface of the circuit board; and the portion of the top surface which projects from the mounting surface overlaps with at least a portion of the first electronic component as viewed in the normal direction of the main surface of the circuit board.
Ho discloses a circuit module further includes a first electronic component mounted on the main surface of the circuit board (Fig. 2h, [0034], [0037], [0048]; semiconductor die is a first electronic component mounted on the insulating layer 134); 
and the portion of the top surface which projects from the mounting surface overlaps with at least a portion of the first electronic component as viewed in the normal direction of the main surface of the circuit board (Fig. 1, 2h, [0034], [0037], [0048]; the portion of the top surface of the interposer 153 which projects from the mounting surface of the interposer 153 overlaps with at least a portion of the semiconductor die 104 or the first electronic component as viewed in the normal direction of the main surface of the insulating layer 134).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module with Ho’s interposer with 

Regarding claim 30, Zhang discloses the claimed invention as applied to claim 22, above.
Zhang does not disclose the element body includes a plurality of ceramic layers that are stacked.
Ho discloses an interposer wherein the element body includes a plurality of ceramic layers that are stacked (Figs. 2a-c, [0008], [0035]; interposer 120 includes a plurality of stacked ceramic layers).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module with Ho’s interposer with stacked ceramic layers in order to achieve greater integration of smaller semiconductor devices, as suggested by Ho at [0008].

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 22, above, in view of Choi and further in view of Jeng.

Regarding claim 25, Zhang discloses the claimed invention as applied to claim 22, above.
Zhang discloses the circuit module further includes a first electronic component mounted on the main surface of the circuit board (Figs. 1, 8A, 8B, [0003], [0004], [0061]; module 710 is a first electronic component mounted on the main surface of the PCB 124); 
the element body includes a mounting surface which opposes the main surface of the circuit board (Fig. 1, [0003], [0004]; interposer 120 includes an element body including a mounting surface which opposes the main surface of the PCB 124 or the circuit board).
a recessed portion is provided on the mounting surface; and the recessed portion overlaps with at least a portion of the first electronic component as viewed in a normal direction of the main surface of the first circuit board.
Choi discloses an interposer having a recessed portion is provided on the mounting surface (Fig. 1, [0042], [0043], [0048]-[0052]; the interposer includes the semiconductor package 30 which includes the combination of the semiconductor chips 110 and 140, and includes the recessed region 107).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module with Choi’s interposer in order to miniaturize electronic products in a single system-in-package (SIP) chip as suggested by Choi at [0005].
Jeng discloses the recessed portion overlaps with at least a portion of the first electronic component as viewed in a normal direction of the main surface of the circuit board (Fig. 1a, [0022], [0023]; a recessed portion of the interposer overlaps with a portion of the packaging substrate 112 as viewed in a normal direction of the main surface of the circuit board).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module, as modified by Choi, with Jeng’s interposer in order to improve the integration density which allows more components to be integrated into a given area, as suggested by Jeng at [0002].

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 22, above, and further in view of Mitsuhashi.

Regarding claim 26, Zhang discloses the claimed invention as applied to claim 22, above.
 the element body includes a mounting surface and a top surface defining the first surface, the mounting surface and the top surface being opposite to each other (Fig. 1, [0033]; device 110 includes an element body includes a mounting surface and a top surface which is a first surface, a mounting surface and the top surface being opposite to each other); 
the mounting surface opposes the main surface of the circuit board, and is located closer to the main surface than to the top surface in a direction in which the mounting surface opposes the main surface (Fig. 1, [0033]; the mounting surface of interposer 110 opposes the main surface of the circuit board 106, and is located closer to the main surface of the circuit board 106 than to the top surface of the interposer 110 in a direction in which the mounting surface opposes the main surface); 
the interposer is mounted on the circuit board with solder (Fig. 1, [0032]; the interposer 110 is mounted on the circuit board 106 with solder 116).
Zhang does not disclose a first heating terminal provided on a surface other than the mounting surface of the element body; and a first heating conductor provided at the element body at a position closer to the mounting surface than to the top surface, and electrically connected with the first heating terminal.
Mitsuhashi discloses a first heating terminal provided on a surface other than the mounting surface of the element body (Fig. 8, col. 3, line 43; terminal 2 is provided on a surface other than the bottom mounting surface of the element body); 
and a first heating conductor provided at the element body at a position closer to the mounting surface than to the top surface, and electrically connected with the first heating terminal (Fig. 8, col. 3, line 48; metal wiring 5 is a heating conductor provided at the element body at a position closer to the mounting or bottom surface than to the top surface, and is electrically connected with the terminal 2).


Regarding claim 27, Zhang in view of Mitsuhashi discloses the claimed invention as applied to claim 26, above.
Zhang does not disclose the first heating terminal is not used to connect the first external element or the second external element with the interposer.
Mitsuhashi discloses the first heating terminal is not used to connect the first external element or the second external element with the interposer (Fig. 8, col. 3, line 43; terminal 2 is not used to connect an external element).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module, as modified by Mitsuhashi, with Mitsuhashi’s heating terminal and conductor in order to measure and evaluate the increment of a temperature character in an element body, as suggested by Mitsuhashi at col. 1, lines 37-42.

Regarding claim 28, Zhang discloses the claimed invention as applied to claim 22, above.
Zhang discloses the element body incudes a mounting surface and a top surface defining the first surface, the mounting surface and the top surface being opposite to each other (Fig. 1, [0033]; device 110 includes an element body includes a mounting surface and a top surface which is a first surface, a mounting surface and the top surface being opposite to each other); 
the mounting surface opposes the main surface of the circuit board, and is located closer to the main surface than to the top surface in a direction in which the mounting surface opposes the main surface (Fig. 1, [0033]; the mounting surface of interposer 110 opposes the main surface of the circuit board 106, and is located closer to the main surface of the circuit board 106 than to the top surface of the interposer 110 in a direction in which the mounting surface opposes the main surface); 
the first interposer terminal is provided on the top surface, and is connected to the first external element through solder (Fig. 1, [0032]; the first interposer terminal is provided on the top surface of the interposer 110, and is connected to the chip 108 with solder 119).
Zhang does not disclose a second heating terminal provided on a surface other than the mounting surface of the element body; and a second heating conductor provided at the element body at a position closer to the top surface than to the mounting surface, and electrically connected with the second heating terminal.
Mitsuhashi discloses a second heating terminal provided on a surface other than the mounting surface of the element body (Fig. 8, col. 3, line 43; terminal 2 is provided on a surface other than the bottom mounting surface of the element body); 
and a second heating conductor provided at the element body at a position closer to the top surface than to the mounting surface, and electrically connected with the second heating terminal (Fig. 8, col. 3, line 48; metal wiring 5 is a heating conductor provided at the element body at a position closer to the mounting or bottom surface than to the top surface, and is electrically connected with the terminal 2).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module with Mitsuhashi’s heating terminal and conductor in order to measure and evaluate the increment of a temperature character in an element body, as suggested by Mitsuhashi at col. 1, lines 37-42.

32 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 22, above, and further in view of Lin.

Regarding claim 32, Zhang discloses the claimed invention as applied to claim 22, above.
Zhang discloses the element body includes a mounting surface, a top surface, and a side surface, the mounting surface and the top surface being opposite to each other, the top surface defining as the first main surface, the side surface connecting the mounting surface and the top surface with each other (Fig. 1, [0033]; device 110 includes an element body including a mounting surface, a top surface, and a side surface, the mounting surface and the top surface being opposite to each other, the top surface defining as the first surface, the side surface connecting the mounting surface and the top surface with each other); 
the mounting surface opposes the main surface of the first circuit board, and is located closer to the main surface than to the top surface in a direction in which the mounting surface opposes the main surface (Fig. 1, [0033]; the mounting surface of interposer 110 opposes the main surface of the circuit board 106, and is located closer to the main surface of the circuit board 106 than to the top surface of the interposer 110 in a direction in which the mounting surface opposes the main surface).
Zhang does not disclose the interposer further includes a metal shield which covers at least a portion of the side surface.
Lin discloses a metal shield which covers at least a portion of the side surface (Fig. 10, [0104]; a metal cover 350).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module with Lin’s metal shield in order to block or absorb electromagnetic interference from an external source, as suggested by Lin at [0104].

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lin as applied to claim 32, above, and further in view of Li.

Regarding claim 33, Zhang in view of Lin discloses the claimed invention as applied to claim 32, above.
Zhang does not disclose the circuit module further includes a second electronic component mounted on the main surface of the first circuit board and disposed adjacent to the interposer; a portion of the metal shield farthest from the main surface of the first circuit board in a normal direction of the main surface of the first circuit board is defined as a first end portion; a portion of the second electronic component farthest from the main surface of the first circuit board in the normal direction of the main surface of the first circuit board is defined as a second end portion; and a distance from the main surface of the first circuit board to the first end portion is longer than a distance from the main surface of the first circuit board to the second end portion.
Li discloses the circuit module further includes a second electronic component mounted on the main surface of the circuit board and disposed adjacent to the interposer (Figs. 1B, 6, [0021]; the interposer 106 is a second electronic component mounted on the main surface of the circuit board and disposed adjacent to the interposer 104); 
a portion of the shield farthest from the main surface of the circuit board in a normal direction of the main surface of the circuit board is defined as a first end portion (Figs. 1B, 6, [0036]; a portion of the lid 601 farthest from the main surface of the circuit board in a normal direction of the main surface of the circuit board is defined as a first end portion); 
a portion of the second electronic component farthest from the main surface of the circuit board in the normal direction of the main surface of the circuit board is defined as a second end portion (Figs. 1B, 6, [0021]; a top portion of the interposer 106 farthest from the main surface of the circuit board in the normal direction of the main surface of the circuit board is defined as a second end portion); 
and a distance from the main surface of the circuit board to the first end portion is longer than a distance from the main surface of the circuit board to the second end portion (Figs. 1B, 6, [0021], [0036]; a distance from the main surface of the circuit board to the first end portion of the lid 601 is longer than a distance from the main surface of the circuit board to the second end portion or the top portion of the interposer 106).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module, as modified by Lin, with Li’s circuit module in order to provide higher wiring densities for modules with interposers, as suggested by Li at [0002].

Regarding claim 34, Zhang in view of Lin discloses the claimed invention as applied to claim 32, above.
Zhang does not disclose the metal shield extends along the side surface to surround the side surface as viewed in the normal direction of the main surface of the first circuit board.
Li discloses the metal shield extends along the side surface to surround the side surface as viewed in the normal direction of the main surface of the circuit board (Figs. 1B, 6, [0021], [0036]; the lid extends along the side surface to surround the side surface as viewed in the normal direction of the main surface of the circuit board).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module, as modified by Lin, with Li’s .

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 22, above, and further in view of Chen.

Regarding claim 35, Zhang discloses the claimed invention as applied to claim 22, above.
Zhang does not disclose at least a portion of the element body is made of a magnetic material.
Chen discloses at least a portion of the element body is made of a magnetic material (Fig. 1, claim 1; the magnetic tunnel junction pad is in the interposer).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module with Chen’s interposer with magnetic material in order for the interposer to receive a magnetic signal, as suggested by Chen at Abstract.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 22, above, in view of Lee.

Regarding claim 36, Zhang discloses the claimed invention as applied to claim 22, above.
Zhang does not disclose at least one of the first wiring and the second wiring includes two via hole conductors and one wiring conductor; and the two via hole conductors are connected to different portions of the wiring conductor as viewed in a direction perpendicular to the main surface of the circuit board.
at least one of the first wiring and the second wiring includes two via hole conductors and one wiring conductor (Fig. 1, [0003], [0004]; the leftmost conductive via 130” is a first wiring which includes the first via hole conductor at 130” and the vertical portion of the conductive line 140L which is a second via hole conductor and the horizontal portion of the conductive line 140L which is a wiring conductor); 
and the two via hole conductors are connected to different portions of the wiring conductor as viewed in a direction perpendicular to the main surface of the circuit board (Fig. 1, [0003], [0004]; the two via hole conductors are connected to different portions of the wiring conductor as viewed in a direction perpendicular to the main surface of the first circuit board).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s circuit module with Lee’s interposer with via hole conductors in order to dissipate heat generated by the die and reduce thermal stress, as suggested by Lee at [0004].

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of MacDougall and Chiu et al. (US 8,873,349, “Chiu”).

Regarding claim 39, Zhang discloses a circuit module comprising: a circuit board including a main surface (Fig. 1, [0033]; device 106 is a circuit board including a main surface); 
an interposer mounted on the main surface of the circuit board (Fig. 1, [0033]; device 110 is an interposer mounted on the main surface of the circuit board 106); 
wherein the interposer includes: 
an element body including a first surface (Fig. 1, [0033]; device 110 includes an element body including a top surface which is a first surface); 
a first interposer terminal and a third interposer terminal provided on the first surface of the element body and connected to a first external element (Fig. 1, [0032], [0033]; device 110 includes solder bumps 119 which is a plurality of first and third interposer terminals provided on the first surface and connected to the device 108); 
a second interposer terminal and a fourth interposer terminal provided on the first surface of the element body and connected to a second external element (Fig. 1, [0032], [0033]; device 110 includes solder bumps 119 which is a plurality of second and fourth interposer terminals provided on the first surface and connected to the device 109); 
at least one of a first wiring and a second wiring, the first wiring being provided in the element body and/or on a surface of the element body, and electrically connecting the first interposer terminal and the circuit board with each other, and the second wiring being provided in the element body and/or on the surface of the element body, and electrically connecting the second interposer terminal and the circuit board with each other (Fig. 1, [0026], [0033], [0040], [0042], [0046] and [0057]-[0060]; device 110 includes two signal transmission line 132, each of which represents a group of lines including data transmit “TX” signal transmission lines 138, data receive “RX” signal transmission lines 148, and ground isolation planes 160, 162, 164, 166; a first ground isolation plane 160 from the first signal transmission lines 132 is generated by chip 108, and a second ground isolation plane 160 from the second signal transmission lines 132  is generated by chip 109, both first and second ground isolation planes 160 are provided in the element body of the device 110, and electrically connect the respective chip 108/109 with the device 106.  Examiner’s note: Fig. 1 only illustrates one signal transmission line 132 provided in the element body of the device 110, however, paragraph [0046] describes a second signal line 132 which is generated by chip 109 which is not shown in Fig. 1); 
and a bypass wiring provided in the element body and/or on a surface of the element body, and electrically connecting the third interposer terminal and the fourth interposer terminal with each other (Fig. 1, [0033], [0046]; device 110 includes signal transmission lines 133, which represents a group of lines including data transmit “TX” signal transmission lines 138, data receive “RX” signal transmission lines 148, and ground isolation planes 160, 162, 164, 166; a first data transmit “TX” signal transmission line 138 from the signal transmission lines 133 is a bypass wiring provided in the element body and on a surface of the element body and electrically connecting the third interposer terminal and the fourth interposer terminal with each other);
the third interposer terminal is electrically connected to a signal line of the first external element and is not electrically connected to a ground terminal of the first external element; and the third interposer terminal is not connected to a ground terminal of the interposer (Fig. 1, [0033], [0046]; the third interposer terminal, which is electrically connected to the bypass wiring which is the first data transmit “TX” signal transmission line 138 from the signal transmission lines 133, is not electrically connected to a ground terminal of either the external element 108 or the device 110).
Zhang does not disclose a first flat cable; the first flat cable includes a first cable terminal being electrically connected to the first interposer terminal and the third interposer terminal; the first flat cable defines the first external element, a first ground terminal is disposed so as to surround the first and third interposer terminals and a second ground terminal is disposed so as to surround the second and fourth interposer terminals.
MacDougall discloses a first flat cable (Figs. 1, 2, 13, [0002], [0057]; ribbon cable 632 is a flat cable); 
the first flat cable includes a first cable terminal being electrically connected to the first interposer terminal and the third interposer terminal (Figs. 1, 2, 13, [0002], [0057]; ribbon cable 632 is electrically connected to terminals of the interposer assembly 622); 
the first flat cable defines the first external element (Figs. 1, 2, 13, [0002], [0057]; ribbon cable 632 defines an external element).

Chiu discloses a first ground terminal is disposed so as to surround the first and third interposer terminals and a second ground terminal is disposed so as to surround the second and fourth interposer terminals (Fig. 5, col. 6, line 65-col. 7, line 5; the upper ground pads 438 form a first ground terminal so as to surround the upper I/O vias 440, and the lower ground pads 438 form a first ground terminal so as to surround the lower I/O vias 440).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s interposer module, as modified by MacDougall, with Chiu’s ground terminals in order to provide additional shielding effects to separate the I/O traces 442 of the upper group and the I/O traces 442 of the lower group, as suggested by Chiu at col. 6, line 65-col. 7, line 5.

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chiu.

Regarding claim 40, Zhang discloses an interposer used in a circuit module including a circuit board including a main surface, a first external element, and a second external element (Fig. 1, [0033]; device 110 is an interposer and device 106 is a circuit board including a main surface, the device 110 includes first and second external elements 108 and 109), 
the interposer comprising: an element body including a first surface (Fig. 1, [0033]; device 110 comprises an element body including a top surface which is a first surface); 
a first interposer terminal and a third interposer terminal provided on the first surface and connected to the first external element (Fig. 1, [0032], [0033]; device 110 includes solder bumps 119 which is a plurality of first and third interposer terminals provided on the first surface and connected to the device 108); 
a second interposer terminal and a fourth interposer terminal provided on the first surface and connected to the second external element (Fig. 1, [0032], [0033]; device 110 includes solder bumps 119 which is a plurality of second and fourth interposer terminals provided on the first surface and connected to the device 109); 
at least one of a first wiring and a second wiring, the first wiring being provided in the element body and/or on a surface of the element body, and electrically connecting the first interposer terminal and the circuit board with each other, and the second wiring being provided in the element body and/or on the surface of the element body, and electrically connecting the second interposer terminal and the circuit board with each other (Fig. 1, [0026], [0033], [0040], [0042], [0046] and [0057]-[0060]; device 110 includes two signal transmission line 132, each of which represents a group of lines including data transmit “TX” signal transmission lines 138, data receive “RX” signal transmission lines 148, and ground isolation planes 160, 162, 164, 166; a first ground isolation plane 160 from the first signal transmission lines 132 is generated by chip 108, and a second ground isolation plane 160 from the second signal transmission lines 132  is generated by chip 109, both first and second ground isolation planes 160 are provided in the element body of the device 110, and electrically connect the respective chip 108/109 with the device 106.  Examiner’s note: Fig. 1 only illustrates one signal transmission line 132 provided in the element body of the device 110, however, paragraph [0046] describes a second signal line 132 which is generated by chip 109 which is not shown in Fig. 1); 
and a bypass wiring provided in the element body and/or on a surface of the element body, and electrically connecting the third interposer terminal and the fourth interposer terminal with each other (Fig. 1, [0033], [0046]; device 110 includes signal transmission lines 133, which represents a group of lines including data transmit “TX” signal transmission lines 138, data receive “RX” signal transmission lines 148, and ground isolation planes 160, 162, 164, 166; a first data transmit “TX” signal transmission line 138 from the signal transmission lines 133 is a bypass wiring provided in the element body and on a surface of the element body and electrically connecting the third interposer terminal and the fourth interposer terminal with each other);
the third interposer terminal is electrically connected to a signal line of the first external element and is not electrically connected to a ground terminal of the first external element; and the third interposer terminal is not connected to a ground terminal of the interposer (Fig. 1, [0033], [0046]; the third interposer terminal, which is electrically connected to the bypass wiring which is the first data transmit “TX” signal transmission line 138 from the signal transmission lines 133, is not electrically connected to a ground terminal of either the external element 108 or the device 110).
Zhang does not disclose a first ground terminal is disposed so as to surround the first and third interposer terminals and a second ground terminal is disposed so as to surround the second and fourth interposer terminals.
Chiu discloses a first ground terminal is disposed so as to surround the first and third interposer terminals and a second ground terminal is disposed so as to surround the second and fourth interposer terminals (Fig. 5, col. 6, line 65-col. 7, line 5; the upper ground pads 438 form a first ground terminal so as to surround the upper I/O vias 440, and the lower ground pads 438 form a first ground terminal so as to surround the lower I/O vias 440).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s interposer module, as modified by MacDougall, with Chiu’s ground terminals in order to provide additional shielding effects to separate the 

Regarding claim 41, Zhang discloses a circuit module comprising: a circuit board including a main surface (Fig. 1, [0033]; device 106 is a circuit board including a main surface); 
and an interposer mounted on the main surface of the circuit board (Fig. 1, [0033]; device 110 is an interposer mounted on the main surface of the circuit board 106); 
wherein the interposer includes: an element body including a first surface (Fig. 1, [0033]; device 110 includes an element body including a top surface which is a first surface); 
a first interposer terminal and a third interposer terminal provided on the first surface of the element body and connected to a first external element (Fig. 1, [0032], [0033]; device 110 includes solder bumps 119 which is a plurality of first and third interposer terminals provided on the first surface and connected to the device 108); 
a second interposer terminal and a fourth interposer terminal provided on the first surface of the element body and connected to a second external element (Fig. 1, [0032], [0033]; device 110 includes solder bumps 119 which is a plurality of second and fourth interposer terminals provided on the first surface and connected to the device 109); 
at least one of a first wiring and a second wiring, the first wiring being provided in the element body and/or on a surface of the element body, and electrically connecting the first interposer terminal and the circuit board with each other, and the second wiring being provided in the element body and/or on the surface of the element body, and electrically connecting the second interposer terminal and the circuit board with each other (Fig. 1, [0026], [0033], [0040], [0042], [0046] and [0057]-[0060]; device 110 includes two signal transmission line 132, each of which represents a group of lines including data transmit “TX” signal transmission lines 138, data receive “RX” signal transmission lines 148, and Examiner’s note: Fig. 1 only illustrates one signal transmission line 132 provided in the element body of the device 110, however, paragraph [0046] describes a second signal line 132 which is generated by chip 109 which is not shown in Fig. 1); 
and a bypass wiring provided in the element body and/or on a surface of the element body, and electrically connecting the third interposer terminal and the fourth interposer terminal with each other (Fig. 1, [0033], [0046]; device 110 includes signal transmission lines 133, which represents a group of lines including data transmit “TX” signal transmission lines 138, data receive “RX” signal transmission lines 148, and ground isolation planes 160, 162, 164, 166; a first data transmit “TX” signal transmission line 138 from the signal transmission lines 133 is a bypass wiring provided in the element body and on a surface of the element body and electrically connecting the third interposer terminal and the fourth interposer terminal with each other);
the third interposer terminal is electrically connected to a signal line of the first external element and is not electrically connected to a ground terminal of the first external element; and the third interposer terminal is not connected to a ground terminal of the interposer (Fig. 1, [0033], [0046]; the third interposer terminal, which is electrically connected to the bypass wiring which is the first data transmit “TX” signal transmission line 138 from the signal transmission lines 133, is not electrically connected to a ground terminal of either the external element 108 or the device 110).
Zhang does not disclose a first ground terminal is disposed so as to surround the first and third interposer terminals and a second ground terminal is disposed so as to surround the second and fourth interposer terminals.
a first ground terminal is disposed so as to surround the first and third interposer terminals and a second ground terminal is disposed so as to surround the second and fourth interposer terminals (Fig. 5, col. 6, line 65-col. 7, line 5; the upper ground pads 438 form a first ground terminal so as to surround the upper I/O vias 440, and the lower ground pads 438 form a first ground terminal so as to surround the lower I/O vias 440).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s interposer module, as modified by MacDougall, with Chiu’s ground terminals in order to provide additional shielding effects to separate the I/O traces 442 of the upper group and the I/O traces 442 of the lower group, as suggested by Chiu at col. 6, line 65-col. 7, line 5.

Claim 39 is alternately rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of MacDougall and Tsai et al. (US 2009/0026608, “Tsai”).

Regarding claim 39, Zhang discloses a circuit module comprising: a circuit board including a main surface (Fig. 1, [0033]; device 106 is a circuit board including a main surface); 
an interposer mounted on the main surface of the circuit board (Fig. 1, [0033]; device 110 is an interposer mounted on the main surface of the circuit board 106); 
wherein the interposer includes: 
an element body including a first surface (Fig. 1, [0033]; device 110 includes an element body including a top surface which is a first surface); 
a first interposer terminal and a third interposer terminal provided on the first surface of the element body and connected to a first external element (Fig. 1, [0032], [0033]; device 110 includes ; 
a second interposer terminal and a fourth interposer terminal provided on the first surface of the element body and connected to a second external element (Fig. 1, [0032], [0033]; device 110 includes solder bumps 119 which is a plurality of second and fourth interposer terminals provided on the first surface and connected to the device 109); 
at least one of a first wiring and a second wiring, the first wiring being provided in the element body and/or on a surface of the element body, and electrically connecting the first interposer terminal and the circuit board with each other, and the second wiring being provided in the element body and/or on the surface of the element body, and electrically connecting the second interposer terminal and the circuit board with each other (Fig. 1, [0026], [0033], [0040], [0042], [0046] and [0057]-[0060]; device 110 includes two signal transmission line 132, each of which represents a group of lines including data transmit “TX” signal transmission lines 138, data receive “RX” signal transmission lines 148, and ground isolation planes 160, 162, 164, 166; a first ground isolation plane 160 from the first signal transmission lines 132 is generated by chip 108, and a second ground isolation plane 160 from the second signal transmission lines 132  is generated by chip 109, both first and second ground isolation planes 160 are provided in the element body of the device 110, and electrically connect the respective chip 108/109 with the device 106.  Examiner’s note: Fig. 1 only illustrates one signal transmission line 132 provided in the element body of the device 110, however, paragraph [0046] describes a second signal line 132 which is generated by chip 109 which is not shown in Fig. 1); 
and a bypass wiring provided in the element body and/or on a surface of the element body, and electrically connecting the third interposer terminal and the fourth interposer terminal with each other (Fig. 1, [0033], [0046]; device 110 includes signal transmission lines 133, which represents a group of lines including data transmit “TX” signal transmission lines 138, data receive “RX” signal transmission ;
the third interposer terminal is electrically connected to a signal line of the first external element and is not electrically connected to a ground terminal of the first external element; and the third interposer terminal is not connected to a ground terminal of the interposer (Fig. 1, [0033], [0046]; the third interposer terminal, which is electrically connected to the bypass wiring which is the first data transmit “TX” signal transmission line 138 from the signal transmission lines 133, is not electrically connected to a ground terminal of either the external element 108 or the device 110).
Zhang does not disclose a first flat cable; the first flat cable includes a first cable terminal being electrically connected to the first interposer terminal and the third interposer terminal; the first flat cable defines the first external element, and a first ground terminal is disposed so as to surround the first and third interposer terminals and a second ground terminal is disposed so as to surround the second and fourth interposer terminals.
MacDougall discloses a first flat cable (Figs. 1, 2, 13, [0002], [0057]; ribbon cable 632 is a flat cable); 
the first flat cable includes a first cable terminal being electrically connected to the first interposer terminal and the third interposer terminal (Figs. 1, 2, 13, [0002], [0057]; ribbon cable 632 is electrically connected to terminals of the interposer assembly 622); 
the first flat cable defines the first external element (Figs. 1, 2, 13, [0002], [0057]; ribbon cable 632 defines an external element).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s interposer module with MacDougall’s flat 
Tsai discloses a first ground terminal is disposed so as to surround the first and third interposer terminals and a second ground terminal is disposed so as to surround the second and fourth interposer terminals (Fig. 2b, [0018]; ground ring surrounds the signal pins and quiet pins).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s interposer module, as modified by MacDougall, with Tsai’s ground ring so that the signal pins and quiet pins may not be adversely affected by increases in frequency, as suggested by Tsai at [0018].

Claims 40-41 are alternately rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Tsai.

Regarding claim 40, Zhang discloses an interposer used in a circuit module including a circuit board including a main surface, a first external element, and a second external element (Fig. 1, [0033]; device 110 is an interposer and device 106 is a circuit board including a main surface, the device 110 includes first and second external elements 108 and 109), 
the interposer comprising: an element body including a first surface (Fig. 1, [0033]; device 110 comprises an element body including a top surface which is a first surface); 
a first interposer terminal and a third interposer terminal provided on the first surface and connected to the first external element (Fig. 1, [0032], [0033]; device 110 includes solder bumps 119 which is a plurality of first and third interposer terminals provided on the first surface and connected to the device 108); 
a second interposer terminal and a fourth interposer terminal provided on the first surface and connected to the second external element (Fig. 1, [0032], [0033]; device 110 includes solder bumps 119 which is a plurality of second and fourth interposer terminals provided on the first surface and connected to the device 109); 
at least one of a first wiring and a second wiring, the first wiring being provided in the element body and/or on a surface of the element body, and electrically connecting the first interposer terminal and the circuit board with each other, and the second wiring being provided in the element body and/or on the surface of the element body, and electrically connecting the second interposer terminal and the circuit board with each other (Fig. 1, [0026], [0033], [0040], [0042], [0046] and [0057]-[0060]; device 110 includes two signal transmission line 132, each of which represents a group of lines including data transmit “TX” signal transmission lines 138, data receive “RX” signal transmission lines 148, and ground isolation planes 160, 162, 164, 166; a first ground isolation plane 160 from the first signal transmission lines 132 is generated by chip 108, and a second ground isolation plane 160 from the second signal transmission lines 132  is generated by chip 109, both first and second ground isolation planes 160 are provided in the element body of the device 110, and electrically connect the respective chip 108/109 with the device 106.  Examiner’s note: Fig. 1 only illustrates one signal transmission line 132 provided in the element body of the device 110, however, paragraph [0046] describes a second signal line 132 which is generated by chip 109 which is not shown in Fig. 1); 
and a bypass wiring provided in the element body and/or on a surface of the element body, and electrically connecting the third interposer terminal and the fourth interposer terminal with each other (Fig. 1, [0033], [0046]; device 110 includes signal transmission lines 133, which represents a group of lines including data transmit “TX” signal transmission lines 138, data receive “RX” signal transmission lines 148, and ground isolation planes 160, 162, 164, 166; a first data transmit “TX” signal transmission line 138 from the signal transmission lines 133 is a bypass wiring provided in the element body and on a 
the third interposer terminal is electrically connected to a signal line of the first external element and is not electrically connected to a ground terminal of the first external element; and the third interposer terminal is not connected to a ground terminal of the interposer (Fig. 1, [0033], [0046]; the third interposer terminal, which is electrically connected to the bypass wiring which is the first data transmit “TX” signal transmission line 138 from the signal transmission lines 133, is not electrically connected to a ground terminal of either the external element 108 or the device 110).
Zhang does not disclose a first ground terminal is disposed so as to surround the first and third interposer terminals and a second ground terminal is disposed so as to surround the second and fourth interposer terminals.
Tsai discloses a first ground terminal is disposed so as to surround the first and third interposer terminals and a second ground terminal is disposed so as to surround the second and fourth interposer terminals (Fig. 2b, [0018]; ground ring surrounds the signal pins and quiet pins).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s interposer module, as modified by MacDougall, with Tsai’s ground ring so that the signal pins and quiet pins may not be adversely affected by increases in frequency, as suggested by Tsai at [0018].

Regarding claim 41, Zhang discloses a circuit module comprising: a circuit board including a main surface (Fig. 1, [0033]; device 106 is a circuit board including a main surface); 
and an interposer mounted on the main surface of the circuit board (Fig. 1, [0033]; device 110 is an interposer mounted on the main surface of the circuit board 106); 
wherein the interposer includes: an element body including a first surface (Fig. 1, [0033]; device 110 includes an element body including a top surface which is a first surface); 
a first interposer terminal and a third interposer terminal provided on the first surface of the element body and connected to a first external element (Fig. 1, [0032], [0033]; device 110 includes solder bumps 119 which is a plurality of first and third interposer terminals provided on the first surface and connected to the device 108); 
a second interposer terminal and a fourth interposer terminal provided on the first surface of the element body and connected to a second external element (Fig. 1, [0032], [0033]; device 110 includes solder bumps 119 which is a plurality of second and fourth interposer terminals provided on the first surface and connected to the device 109); 
at least one of a first wiring and a second wiring, the first wiring being provided in the element body and/or on a surface of the element body, and electrically connecting the first interposer terminal and the circuit board with each other, and the second wiring being provided in the element body and/or on the surface of the element body, and electrically connecting the second interposer terminal and the circuit board with each other (Fig. 1, [0026], [0033], [0040], [0042], [0046] and [0057]-[0060]; device 110 includes two signal transmission line 132, each of which represents a group of lines including data transmit “TX” signal transmission lines 138, data receive “RX” signal transmission lines 148, and ground isolation planes 160, 162, 164, 166; a first ground isolation plane 160 from the first signal transmission lines 132 is generated by chip 108, and a second ground isolation plane 160 from the second signal transmission lines 132  is generated by chip 109, both first and second ground isolation planes 160 are provided in the element body of the device 110, and electrically connect the respective chip 108/109 with the device 106.  Examiner’s note: Fig. 1 only illustrates one signal transmission line 132 provided in the element body of the device 110, however, paragraph [0046] describes a second signal line 132 which is generated by chip 109 which is not shown in Fig. 1); 
and a bypass wiring provided in the element body and/or on a surface of the element body, and electrically connecting the third interposer terminal and the fourth interposer terminal with each other (Fig. 1, [0033], [0046]; device 110 includes signal transmission lines 133, which represents a group of lines including data transmit “TX” signal transmission lines 138, data receive “RX” signal transmission lines 148, and ground isolation planes 160, 162, 164, 166; a first data transmit “TX” signal transmission line 138 from the signal transmission lines 133 is a bypass wiring provided in the element body and on a surface of the element body and electrically connecting the third interposer terminal and the fourth interposer terminal with each other);
the third interposer terminal is electrically connected to a signal line of the first external element and is not electrically connected to a ground terminal of the first external element; and the third interposer terminal is not connected to a ground terminal of the interposer (Fig. 1, [0033], [0046]; the third interposer terminal, which is electrically connected to the bypass wiring which is the first data transmit “TX” signal transmission line 138 from the signal transmission lines 133, is not electrically connected to a ground terminal of either the external element 108 or the device 110).
Zhang does not disclose a first ground terminal is disposed so as to surround the first and third interposer terminals and a second ground terminal is disposed so as to surround the second and fourth interposer terminals.
Tsai discloses a first ground terminal is disposed so as to surround the first and third interposer terminals and a second ground terminal is disposed so as to surround the second and fourth interposer terminals (Fig. 2b, [0018]; ground ring surrounds the signal pins and quiet pins).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zhang’s interposer module, as modified by MacDougall, with Tsai’s ground ring so that the signal pins and quiet pins may not be adversely affected by increases in frequency, as suggested by Tsai at [0018].

Response to Arguments
On pages 22-23 of the amendment and response filed on 4/7/2021, Applicant alleges that Zhang does not disclose “the third interposer terminal is electrically connected to a signal line of the first external element and is not electrically connected to a ground terminal of the first external element” as recited in each of the independent claims.  Therefore, Applicant alleges that the claims are allowable over the cited references.
The Examiner respectfully disagrees with Applicant’s conclusion because the evidence indicates otherwise.
Zhang, Fig. 1, [0026], [0046], describes the signal transmission lines 133, which represents a group of lines including data transmit “TX” signal transmission lines 138, data receive “RX” signal transmission lines 148, and ground isolation planes 160, 162, 164, 166.  A single data transmit “TX” signal transmission line 138 from the signal transmission lines 133 is construed as a bypass wiring which electrically connects the third interposer terminal and the fourth interposer terminal with each other.  Because the third interposer terminal is electrically connected to a data transmit signal, it is not also connected to a ground terminal for this would ground out the transmission signal.
Accordingly, Applicant’s argument is not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kaiser, US 4,070,516 discloses the interposer as claimed in the independent claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847